United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2225
                                     ___________

Denny R. Hardin,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Basil Porter; Kansas City Auto            *     [UNPUBLISHED]
Auction; Manheim Corporation,             *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: September 4, 1998
                               Filed: September 9, 1998
                                   ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Denny R. Hardin appeals the district court&s1 dismissal of his lawsuit asserting
claims of civil rights violations and employment discrimination, together with related
state law claims. After careful review of the record and the parties& briefs, we affirm
the dismissal of the federal claims for the reasons stated by the district court. We also
affirm the dismissal without prejudice, under 28 U.S.C. § 1367, of the supplemental
state law claims. See 28 U.S.C. § 1367(d) (tolling period of limitations for state law

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
claims while claims are pending and for 30 days after dismissal or longer period if
provided by state law).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-